DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 05/13/2022 has been entered and considered. Upon entering claims 1, 9, and 16 have been amended, claims 2, 11, and 17 have been canceled.
Response to Arguments
3.	Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bosshard fails to disclose a driving circuit in which "no active power factor correction is applied to the rectified AC output from the rectification stage before the rectified AC output is fed to the inverter," as defined in amended claim 1.
The Examiner respectfully does not agree because Bosshard clearly discloses “no active power factor correction is applied to the rectified AC output from the rectification stage before the rectified AC output is fed to the inverter,” (see figure 2a, no such PFC is present in the power converter 8).
Applicant argues that Katsunaga does not disclose a receiving circuit that comprises "an active power factor correction stage configured to convert the rectified output from the rectifier to a regulated DC output and apply a power factor correction to a mains AC input to the driving circuit, wherein the active power factor correction stage is configured to emulate a resistive load to the mains AC input," as defined in amended claim 9.
The Examiner respectfully does not agree because Katsunaga clearly discloses an active power factor correction stage (fig. 1: 24) configured to convert the rectified output from the rectifier (31) to a regulated DC output and apply a power factor correction to a mains AC input to the driving circuit (see figure 1 and par. [0018-0050]), wherein the active power factor correction stage (24) is configured to emulate a resistive load to the mains AC input (see par. [0037]).
Applicant argues that Bosshard or Katsunaga does not disclose “wherein no active power factor correction is applied to the rectified AC output from the rectification stage before the rectified AC output is fed to the inverter,” as defined in amended claim 16.
The Examiner respectfully does not agree because Bosshard clearly discloses “wherein no active power factor correction is applied to the rectified AC output from the rectification stage before the rectified AC output is fed to the inverter,” (see figure 2a, no such PFC is present in the power converter 8).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being participated by Bosshard et al. (US 2015/0280455).
Regarding claim 1, Bosshard teaches a driving circuit (fig. 2a: power converter 8), comprising: a rectification stage (fig. 2a: rectifier stage 11) configured to convert an AC input (fig. 2a: 1) to a rectified AC output (fig. 2a: U1,dc); a transmitter coil (fig. 2a: transmitter coil 3); and an inverter (fig. 2a: inverter stage 9) directly coupled to the rectification stage (11), wherein the rectified AC output (U1,dc) from the rectification stage (11) is fed directly to the inverter (9) and the inverter (9) is configured to convert the rectified AC output from the rectification stage (11) to an AC output for the transmitter coil (3); wherein no active power factor correction is applied to the rectified AC output from the rectification stage before the rectified AC output is fed to the inverter, (see figure 2a, no such PFC is present in the power converter 8).
Regarding claim 3, furthermore Bosshard discloses the driving circuit, wherein the inverter has an inductor (fig. 2a: Lb1) in series with the rectified AC output from the rectification stage (see figure 2a).
Regarding claim 6, furthermore Bosshard discloses the driving circuit, wherein the AC input (1) is a mains AC input and wherein the rectification stage (11) is configured to convert the mains AC input to a mains-rectified AC output (see par. [0015], a transmitter-side power converter having a mains rectifier stage to power a transmitter-side dc-bus).
Regarding claim 7, furthermore Bosshard discloses the driving circuit, wherein the driving circuit (8) is for an inductive power transfer system, (see par. [0060-0061], a transmitter coil 3 and a receiver coil 4 are employed for the contactless transmission of the charging power across an air gap by a magnetic flux).  
6.	Claims 9-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being participated by Katsunaga et al. (US 2015/0229132).
	Regarding claim 9, Katsunaga teaches a receiving circuit (fig. 1: 23, 24, 25), comprising: a receiver coil (fig. 1: 23a), wherein an electromotive force is induced in the receiver coil (23a) when the receiver coil (23a) is positioned in proximity to a transmitter coil (fig. 1: 13a) of a driving circuit (fig. 1: 13); a rectifier (fig. 1: 31) configured to convert the induced electromotive force from the receiver coil (23a) to a rectified output (see par. [0031]); and an active power factor correction stage (fig. 1: 24) configured to convert the rectified output from the rectifier (31) to a regulated DC output and apply a power factor correction to a mains AC input to the driving circuit (see figure 1 and par. [0018-0050]), wherein the active power factor correction stage (24) is configured to emulate a resistive load to the mains AC input (see par. [0037]).
	Regarding claim 10, furthermore Katsunaga discloses the receiving circuit, wherein the active power factor correction stage (24) is configured to regulate the rectified output from the rectifier (31) to provide the regulated DC output, (see par. [0011]; the PFC circuit is configured to rectify AC power received by the secondary coil. The DC/DC converter includes a second switching element that performs switching operation with a predetermined period. The DC/DC converter is configured to convert a voltage of DC power obtained through rectification by the PFC circuit).
	Regarding claim 12, furthermore Katsunaga discloses the receiving circuit, wherein the active power factor correction stage (24) comprises a switched-mode power supply (see par. [0031]).
	Regarding claim 13, furthermore Katsunaga discloses the receiving circuit, wherein the switched-mode power supply is a boost converter (see par. [0031]).
	Regarding claim 14, furthermore Katsunaga discloses the receiving circuit, wherein the receiving circuit is for an inductive power transfer system, (see figure 1 and abstract; a power-receiving device includes a secondary coil, which wirelessly receives AC power from a power-supply device having a primary coil).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al. (US 2015/0280455) in view of George et al. (“Hybrid Class-E low dv/dt Rectifier for High Frequency Inductive Power Transfer”, IDS).
	Regarding claim 4, Bosshard teaches the driving circuit, but Bosshard does not explicitly teach wherein the inverter is a Class E inverter, a Class EF inverter, or a push-pull variation of a Class E or Class EF inverter.
George teaches the inverter is a Class E inverter, a Class EF inverter, (see abstract; a voltage driven hybrid Class-E low dv/dt half wave rectifier with focus on high frequency 3-30 MHz inductive power transfer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of George into the driving circuit of Bosshard in order to provide a voltage driven hybrid Class-E low dv/dt half wave rectifier with focus on high frequency inductive power transfer.
Regarding claim 8, Bosshard teaches the driving circuit, but Bosshard does not explicitly teach wherein the inductive power transfer system is a multi-MHz inductive power transfer system.
George teaches the inductive power transfer system is a multi-MHz inductive power transfer system, (see abstract; operation of inductive power transfer systems operating in the range 3-30MHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of George into the driving circuit of Bosshard in order to provide operation of inductive power transfer systems operating in the range 3-30MHz, and indicates that this is the industry standard.
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al. (US 2015/0280455) in view of Oh et al. (US 2018/0083490).
	Regarding claim 5, Bosshard teaches the driving circuit, but Bosshard does not explicitly teach wherein the inverter operates in open loop.
Oh teaches the inverter (fig. 2: 212) operates in open loop, (see figures 2 and 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Oh into the driving circuit of Bosshard in order to provide a transmitter side of the power converter converts alternating current received from a power source to an alternating current suitable for applying to a primary coil of the wireless power conversion stage of the power converter.
11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Katsunaga et al. (US 2015/0229132) in view of George et al. (“Hybrid Class-E low dv/dt Rectifier for High Frequency Inductive Power Transfer”, IDS).
	Regarding claim 15, Katsunaga teaches the receiving circuit, but Katsunaga does not explicitly teach wherein the inductive power transfer system is a multi-MHz inductive power transfer system.
George teaches the inductive power transfer system is a multi-MHz inductive power transfer system, (see abstract; operation of inductive power transfer systems operating in the range 3-30MHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of George into the receiving circuit of Katsunaga in order to provide operation of inductive power transfer systems operating in the range 3-30MHz, and indicates that this is the industry standard.
12.	Claims16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard et al. (US 2015/0280455) in view of Katsunaga et al. (US 2015/0229132).
	Regarding claim 16, Bosshard teaches an inductive power transfer system (see figure 2a), comprising: a driving circuit (fig. 2a: power converter 8) comprising: a rectification stage (fig. 2a: rectifier stage 11) configured to convert an AC input (fig. 2a: 1) to a rectified AC output (fig. 2a: U1,dc); a transmitter coil (fig. 2a: transmitter coil 3); and an inverter (fig. 2a: inverter stage 9) directly coupled to the rectification stage (11), wherein the rectified AC output from the rectification stage (11) is fed directly to the inverter (9) and the inverter is configured to convert the rectified AC output from the rectification stage (11) to an AC output for the transmitter coil (3), wherein no active power factor correction is applied to the rectified AC output from the rectification stage before the rectified AC output is fed to the inverter, (see figure 2a, no such PFC is present in the power converter 8); and a receiving circuit (fig. 2a: 4, 6, 12) comprising: a receiver coil (fig. 2a: receiver coil 4), wherein an electromotive force is induced in the receiver coil (4) when the receiver coil is positioned in proximity to the transmitter coil (3) of the driving circuit (see par. [0049], and [0060]); a rectifier (fig. 2a: receiver-side rectifier stage 13) configured to convert the induced electromotive force from the receiver coil (4) to a rectified output (fig. 2a: U2,dc). However, Bosshard does not explicitly teach a receiving circuit comprising: an active power factor correction stage configured to convert the rectified output from the rectifier to a regulated DC output and apply a power factor correction to an AC input to the driving circuit.
Katsunaga teaches a receiving circuit (fig. 1: 23, 24, 25) comprising: an active power factor correction stage (fig. 1: 24) configured to convert the rectified output from the rectifier (fig. 1: 31) to a regulated DC output and apply a power factor correction to an AC input to the driving circuit, (see figure 1 and par. [0018-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Katsunaga into the inductive power transfer system of Bosshard in order to provide a PFC circuit is configured such that the high-frequency power received by the power-receiving unit.
Regarding claim 18, furthermore Bosshard discloses the inductive power transfer system, wherein the inverter has an inductor (fig. 2a: Lb1) in series with the rectified AC output from the rectification stage, (see figure 2a).
Regarding claim 19, further Katsunaga discloses the inductive power transfer system, wherein the active power factor correction stage (24) is configured to emulate a resistive load, (see par. [0037]).
Regarding claim 20, further Katsunaga discloses the inductive power transfer system, wherein the active power factor correction stage (24) comprises a switched-mode power supply, (see par. [0031]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836      

/TOAN T VU/Primary Examiner, Art Unit 2836